Ingersoll, J.
This was an action brought by Ackley against Chester, for making a false indorsement on an execution, and for not returning the same.
The execution was in favour of the plaintiff, and against one Gilbert Wicr, dated the 11th day of August, 1808, and was returnable within sixty days from its date. It was in the hands of one John B. Ripley, a deputy of the defendant, and was by him levied on the body of Wier, on the 27th day of September, 1808 ; who, soon afterwards, escaped from the custody of the deputy sheriff, and was retaken by the officer, on the 26th day of December following ; and on the 27th day of the same month, the execution was returned into the clerk’s office.
The court charged the jury, to give the amount of the execution in damages, on the ground, that in cases of this kind, there could be no liquidation of damages to such sum, as might be supposed to he sufficient to repair the injury sustained. The jury accordingly returned their verdict in conformity to the above direction. This motion was granted for a supposed misdirection.
My opinion is, that the charge was correct. However the case might stand, on general principles, yet, it has so long been the practice in this state, to give the whole sum in damages, for an officer’s neglect of duty, in not levying or returning an execution, or for making a false return, that it may-now be considered as settled law.
I am of opinion, also, if the question were open for examination, that it would be better for the public, to have it set-*223ikil in this way, than in any other. The sheriff and other officers know what their duty is on this subject, and what will be the consequences of their negligence. The rule, thus settled, is not too rigorous upon them, and is very beneficial to the public.
I would not, therefore, advise a new trial.
Mitchell, Ch. J. being related to one of the parties, gave no opinion. The other Judges concurred in the opinion delivered by Ingersoll, J.
New trial not to be granted.